Citation Nr: 1605311	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1980.  He died in February 2009, and the appellant in this case is the Veteran's son.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  As set forth above, the claim was subsequently transferred to the jurisdiction of the RO in Montgomery, Alabama.  

In October 2015, the appellant and his mother testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The appellant was born in May 1982 and attained the age of 18 in May 2000.

2.  The appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of his attaining the age of 18.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the "helpless child" of the Veteran based on permanent incapacity for self-support at the age of 18 are not met for purposes of payment of DIC.  38 U.S.C.A. §§ 101(4), 103, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2015).  All available and relevant records which the appellant has specifically identified have been obtained by the RO, including records from the Social Security Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  The appellant, through his testimony and questioning by his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

According to his birth certificate, the appellant was born May in 1982.  

In a November 2003 rating decision, the RO granted the Veteran's claim for service connection for paranoid schizophrenia and assigned an initial 100 percent disability rating, with basic eligibility to Dependents' Educational Assistance, effective June 29, 1998.  

In August 2004, at the age of 22, the appellant filed a request for apportionment of the Veteran's VA disability benefits.  In support of the claim, he submitted a Request for Approval of School Attendance in which he indicated that he had graduated from high school in May 2001 and had been attending college since August 2001.  The appellant's communications with VA regarding the apportionment claim are entirely negative for any mention of incapacity before the age of 18, as is evidence assembled in connection with the claim.  

In February 2009, the Veteran died.  

In April 2009, the appellant filed an application for DIC benefits as the helpless child of the Veteran.  

Records assembled in support of the claim include an August 1995 psychosocial educational evaluation showing that the appellant was evaluated at the age of 13 after he exhibited problems with attention and concentration in school, as well as disruptive classroom behavior.  He was diagnosed as having attention deficit hyperactivity disorder, a reading disorder, and a disorder of written expression.  It was noted that he functioned in the average range in his overall ability level.  He performed in the low average range in reading, the average range in math, and the well below average range in written language.  He exhibited significant learning disability in the area of reading and written language.  

In a June 2001 letter, a counselor noted that the appellant was a high school graduate who had received special education services since 1993.  He had followed the curriculum for a regular high school diploma.  

In a March 2004 letter, a private physician indicated that the appellant was under his treatment for seizures.  He indicated that the appellant was not able to work.  

Private clinical records show that the appellant was hospitalized under petition for psychiatric evaluation in July 2008.  At that time, it was noted that he had been acting in an increasingly paranoid or delusional manner since Christmas or Thanksgiving.  It was noted that he had been in graduate school, but had dropped out.  The diagnosis was a psychotic disorder, not otherwise specified, rule out bipolar disorder with psychotic features.  

In a September 2009 statement, the appellant claimed that he had been diagnosed as having attention deficit/hyperactive disorder at the age of eight or nine.  He indicated that he also had multiple other disabilities, including psychiatric disabilities and insomnia.

Subsequent clinical records show that, during an August 2010 evaluation, it was noted that the appellant had a history of attention deficit hyperactivity disorder and a learning disability in the third grade, as well as a head injury in 2006 while playing football at college.  

In an April 2010 letter, a private physician indicated that he had evaluated the appellant in December 2009 and determined that he was suffering from severe delusions with a significant psychiatric disorder.  The physician indicated that, at the present time, the appellant was incapable of making accurate decisions and was unable to work.  

In an October 2011 letter, a private psychiatrist indicated that the appellant had been under his care since January 2011.  He indicated that the appellant was on antipsychotic medicines for schizoaffective disorder and was unable to work due to the severity of his mental illness.  He noted that the appellant was cared for by his mother.  

Records obtained from the Social Security Administration (SSA) show that the appellant submitted an application for disability benefits in 2009, alleging disability beginning on January 1, 2004.  In a December 2010 decision, an Administrative Law Judge (ALJ) determined that the appellant had not been disabled prior to March 1, 2008, but became disabled on that date and had continued to be disabled through the date of the decision.  In reaching his decision, the ALJ noted that the record showed that, following his graduation from high school, the appellant had earned a college football scholarship.  In 2001, at the age of 19, he was referred for vocational and academic guidance.  He was determined to have ADHD and disability of written expression.  He thereafter received academic accommodations, attended regular classes, and achieved average and above average grades.  In 2003, the appellant was treated for a seizure disorder, but remained in college and earned his Bachelor's degree.  He was working on his Master's degree at the time of the onset of his disability.  The ALJ determined that the appellant's ADD and learning disability did not significant limit his ability to perform basic work activities prior to March 2008.  

In a September 2015 letter, a private physician indicated that the appellant had been under his care from June 1998 until 2000.  During that time, he was treated for medical conditions such as anxiety, insomnia, depression, and chronic attention deficit hyperactivity disorder.  

In a September 2015 letter, a vocational counselor indicated that the appellant had received vocational services in 2001 for a diagnosis of a learning disability.  He was financially sponsored for college training after high school and received assistance in obtaining academic accommodations during college.  

At his October 2015 Board hearing, the appellant and his mother testified that had a long history of learning difficulties, anxiety, depression, and ADHD since the second grade.  He received medications and special accommodations in order to graduate from high school.  He thereafter attended college during which he lived on campus and participated in a work study program as part of a vocational rehabilitation program.  The appellant's representative argued that the appellant should be commended, not penalized, for thriving and being successful, despite his disability.  


Applicable Law

The "child" of a deceased veteran is entitled to dependency and indemnity compensation (DIC) when the Veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling for a period of 10 or more years immediately preceding death.  See 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).  

For VA purposes, the term "child" includes an unmarried person, who is under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2015). 

A veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2015).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2015).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1) (2015).  Rating criteria applicable to disabled veterans are not controlling.

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b) (2015). 

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b) (2015). 

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2015). 

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, VA must analyze the claimant's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 38 C.F.R. § 3.356 (2015) (providing that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years).  If the claimant is shown to have been capable of self-support at 18, VA need go no further.  If, however, the record reveals that the claimant was permanently incapable of self-support at 18, VA then considers whether the evidence shows that her condition has changed since that time.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Analysis

The appellant has claimed that he was totally and permanently disabled by the age of eighteen.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.  

In this case, the record shows that the appellant was born in May 1982 and attained the age of 18 in May 2000.  Thus, the issue which must first be resolved is whether the appellant was permanently incapable of self-support by reason of mental or physical disability at the time of his eighteenth birthday.  Only if the record shows that the appellant was permanently disabled at age 18 does his subsequent condition then become relevant.  Dobson, 4 Vet. App. at 445.  

As set forth above, the record in this case clearly establishes that the appellant is currently unable to maintain employment due to a severe psychiatric disability.  It does not show, however, that his disability existed prior to or on his eighteenth birthday.  

In particular, the record shows that, prior to the age of 18, the appellant was diagnosed as having ADHD and a learning disability.  He has also submitted lay evidence indicating that he suffered from depression and anxiety prior to his eighteenth birthday.  The record shows, however, that despite these conditions, he was able to participate in a standard curriculum and successfully graduate from high school with accommodations.  Indeed, the appellant thereafter won a scholarship to college during which he participated in a work study program, earned a Bachelor's degree with a good grade point average, and was in the process of pursuing a Master's degree when he developed the symptoms for which he was eventually committed for a psychiatric disability in 2008.  In short, the evidence shows that the appellant was not permanently incapable of self-support by the age of 18.  

In reaching its decision, the Board acknowledges the hurdles that the appellant faced prior to the age of 18 as a result of his ADHD and learning impairment.  Despite these impairments, however, he was still able to graduate from high school and earn a college scholarship and a Bachelor's degree.  The Board notes that such achievements do not provide evidence in favor of finding that he had been rendered permanently incapable of self-support prior to turning 18 years old.  

The Board is certainly sympathetic to the appellant's situation and has considered the arguments of his representative to the effect that the appellant should be commended and not penalized for thriving and being successful, despite his disability.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In this case, the evidence of record establishes that the appellant was not permanently incapable of self-support by reason of physical or mental defect at the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 as the helpless child of the veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


